Citation Nr: 1547104	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of pruritis ani with rectal seepage, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for an anal rash.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that rating decision, the RO denied service connection for an anal rash and declined to reopen the Veteran's previously denied claim of service connection for pruritis ani because new and material evidence had not been received.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in May 2011.  In that document, the Veteran specifically indicated his intent to appeal the March 2011 rating decision.  In support of his appeal, the Veteran submitted a July 2012 private medical opinion that was received at the RO in August 2012 along with another statement requesting to reopen his claims of service connection for pruritis ani and anal rash.  The RO considered this statement a new claim to reopen even though the Veteran had submitted his intent to appeal the March 2011 rating decision in May 2011.  In other words, the RO did not consider the May 2011 statement as a formal NOD; and instead, adjudicated the claims in a June 2013 rating decision.  In that decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for pruritis ani and an anal rash.  The Veteran submitted another NOD in November 2013.  The RO subsequently issued a Statement of the Case (SOC) in June 2015 and the Veteran perfected his appeal with the submission of a timely VA Form 9, substantive appeal to the Board in June 2015.  

As the May 2011 statement clearly indicated an intent to appeal, the Board therefore finds that it should be construed as a valid NOD to ensure maximum protection of the Veteran's appellate rights.  With respect to an NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  As such, this appeal stems from the March 2011 rating decision.  

In September 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a December 1968 decision, the Board denied service connection for a psychiatric disability and colitis.  In a July 1970 decision, the Board determined that evidence submitted since the December 1968 decision was insufficient to warrant modification of the prior denial of service connection for a psychiatric disorder.  At the Veteran's September 2015 video conference, he testified that he had a nervous stomach and a nervous condition during service and believes that these conditions are related to his pruritis ani and anal rash.  As the Board is reopening and granting the issue of service connection for pruritis ani, the issues of entitlement to service connection for a psychiatric disorder and a gastrointestinal disorder claimed as colitis, nervous stomach and irritable bowel syndrome, are now raised by the record.  However, as they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 1968 decision, the Board denied service connection for pruritis ani.  

2.  Presuming its credibility, the evidence associated with the record since the Board's December 1968 decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for pruritis ani.  

3.  The Veteran's current pruritis ani with rectal seepage, and anal rash, had their onset during service.


CONCLUSIONS OF LAW

1.  The December 1968 Board decision denying service connection for pruritis ani is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for pruritis ani.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Pruritis ani with rectal seepage, and anal rash, were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran served on active duty from April 1953 to April 1955.  He served in Korea in 1954.  The Veteran filed his initial claim of service connection for a "stomach condition" in December 1965.  On his claim form, the Veteran also noted that he was also receiving treatment for rectal inflammation associated with the stomach condition.  In a February 1966 rating decision, the RO denied service connection for residuals of pruritis ani because there was no record of pruritis ani in the Veteran's service records and the April 1955 separation examination was negative.  In an August 1966 rating decision, the RO granted service connection for a duodenal ulcer, but denied service connection for pruritis ani because there was no evidence of a relationship between the pruritis ani and the Veteran's duodenal ulcer.  The August 1966 rating action was confirmed and continued in a February 1967 rating decision.  The Veteran appealed the February 1967 rating action to the Board.  

In a December 1968 decision, the Board denied the Veteran's claim of service connection for pruritis ani.  The basis of the denial was that the Veteran's pruritis ani was not present in service.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The December 1968 Board decision is final.  38 C.F.R. § 20.1103 (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As noted above, the Veteran's original claim of service connection for pruritis ani was denied in a February1966 rating decision.  The denial was based, in part, on a finding that pruritis ani was not diagnosed in service.  This decision is final.  In August 1966 and February 1967 rating decisions, the RO determined that the Veteran's pruritis ani was not secondary to his ulcer.  In a December 1968 decision, the Board denied the Veteran's claim of service connection for pruritis ani.  That decision also included a denial of service connection for a nervous condition.  The Board's December 1968 decision is final.  After the Board issued its December 1968 decision, the Veteran submitted numerous lay statements in support of his claim for a nervous disorder.  These statements essentially indicate that many of the Veteran's family and friends noted that, after his discharge from service, the Veteran looked run down, nervous, and malnourished, and had lost a considerable amount of weight during service.  In response to these lay statements, and a September 1969 claim to reopen the previously denied claim for a nervous condition, the RO issued a rating decision in January 1970 which confirmed and continued the prior Board denial of service connection for a nervous condition.  The Veteran appealed the January 1970 decision to the Board, and the Board found, in a July 1970 decision, that the evidence submitted since the prior denial of service connection for a psychiatric disorder was insufficient to warrant a modification of the prior decision.  Critically, the July 1970 Board decision did not address the issue of service connection for pruritis ani.

The relevant evidence of record at the time of the December 1968 Board decision included service treatment records, VA treatment records dating back to 1966, a VA examination from January 1966, correspondence from two private doctors who treated the Veteran for a nervous stomach and pruritis ani since 1957, statements provided by the Veteran, and a Board hearing transcript from a November 1968 personal hearing.  This evidence shows that the Veteran had stomach trouble in 1954 during service, and he asserted that his stomach trouble led to his pruritis ani.  He reported continuity of symptoms since service.  The January 1966 VA examination indicated a diagnosis of pruritis ani, and the VA treatment records show treatment for pruritis ani from 1966 to 1968.  Private doctor, Dr. B, documented in a December 1965 memorandum that he had treated the Veteran's pruritis ani since 1958.  Another private doctor, Dr. G, documented that he treated the Veteran for a nervous stomach since 1957.  An April 1968 VA hospital summary indicates that the Veteran underwent a proctoscopy due to a 13-year history of anal seepage.  

Since the December 1968 Board decision, additional evidence has been associated with the claims file, including, as noted above, numerous lay statements from the Veteran's family and friends who noted that the Veteran looked run down and malnourished with considerable weight loss at the time of his discharge from service.  The Veteran also underwent VA examinations of the stomach and rectum in February 1971 and January 2011.  VA treatment records from October 2011 show continued treatment for pruritis ani.  Private treatment records from January 2009 show treatment for a hiatal hernia.  January 2011 correspondence from the Veteran indicates that he has been treated with medications continuously since 1955 for pruritis ani, colitis, and nervousness.  A July 2012 medical opinion from Dr. M.M. and a November 2013 opinion from Dr. G.M. indicate that the Veteran developed pruritis ani and rectal seepage in service.  Finally, the Veteran presented testimony at a Board hearing via videoconference with the undersigned Veterans Law Judge in September 2015.  The Veteran testified that his stomach problems, which resulted in pruritis ani with rectal seepage and anal rash began during service and have continued ever since.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's current pruritis ani with rectal leakage and anal rash had its onset during service.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for pruritis ani with rectal seepage and anal rash.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  




II.  Service Connection

The Veteran seeks service connection for pruritis ani with rectal seepage and anal rash.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is negative for specific complaints of pruritis ani.  However, the records do show that the Veteran was treated for stomach problems in July 1954, August 1954, and September 1954.  He was thought to have a duodenal ulcer in July 1954.  A July 1954 upper G.I. series, however, revealed a normal esophagus and stomach; however, there was considerable pyloro-spasm at the beginning of the exam which was felt to be due to a nervous reaction.  The Veteran was also treated for gastritis in November 1954.  

In a January 1966 statement in support of claim, the Veteran reported that he developed stomach tightness and was hospitalized in Korea.  He was placed on a bland diet and lost a considerable amount of weight.  The Veteran believed the strong chlorine in the water made things worse.  The Veteran also reported that he did not have stomach trouble prior to service, but continued to have the irritation after discharge which caused discomfort in his rectum.  

In a December 1965 memorandum, Dr. G noted that he treated the Veteran six times in 1958 for complaints of burning and itching about the anus.  His diagnosis was pruritis ani and colitis.  

A January 1966 VA examination report notes the Veteran's reports of stomach trouble beginning in service.  The examination report also notes that the Veteran was treated on an outpatient basis for perianal pruritis beginning in 1957.  The Veteran reported to the examiner that he still had leakage from his rectum.  Examination revealed a slightly increased sphincter tone.  A January 1966 upper G.I. series revealed some deformity of the duodenal bulb, the result of a healed duodenal ulcer.  

In a January 1966 memorandum, Dr. B indicated that he treated the Veteran several times during 1957 for perianal pruritis.  In another memorandum, Dr. B indicated that he treated the Veteran at irregular intervals from 1957 to 1965.  He repeatedly complained of a nervous stomach and was treated with antacids, although his symptoms would get severe enough to warrant referral of upper G.I. series.

An April 1968 VA hospital report notes a history of peptic ulcer and pruritis ani beginning during service in 1952.  Additionally, the Veteran reported that his pruritis ani had become progressively worse with seepage of clear fluid daily.  The hospital report notes that the Veteran was unable to produce rectal seepage during his hospital stay and his duodenal ulcer was not shown to be active on x-ray.  A psychiatric consultation was obtained regarding his rectal complaint, but a detailed evaluation was not done because the Veteran appeared well-oriented in all spheres.  Following the proctoscopic examination, microscopic hematuria persisted.

Treatment records from 1966 through 1968 show that the Veteran reported perianal area irritation.  In March 1967, the Veteran reported rectal leakage with perianal itching and burning after bowel movements.  A May 1967 treatment record reveals mild perianal irritation.  The Veteran was prescribed several medications including Librium.  The Veteran reported continued itching in June, July, August and October 1967.  In December 1967, the Veteran reported a two year period of loose stools with increased perianal itching.  

The Veteran submitted numerous lay statements in September 1969 in conjunction with a claim of service connection for a psychiatric disorder.  These statements indicate that the Veteran returned from service in poor health, looking pale, thin, and rundown, with nervousness.  

A VA examination in February 1971 notes that the Veteran had been under treatment for several years for pruritis ani, and he continued to have these symptoms with chronic rectal seepage.  He was treated with valium and other medications.  The examiner did not find any evidence of hemorrhoids and the rectal area was productive of very little redness.  

A VA examination from January 2011 indicates that the Veteran continues to report symptoms of pruritis ani.  The examiner referred to a January 2009 EGD report which indicates that a Schatzki's ring was found in the gastroesophageal junction, and a small sliding hiatal hernia was seen.  The diagnosis was duodenal ulcer resolved; current hiatal hernia.  

VA treatment records from 2000 through 2011 show continued treatment for chronic pruritis ani with rectal leakage.  

In a January 2011 statement, the Veteran reported that he had been treated from 1955 to the present time for pruritis ani, colitis and nervousness.  He indicated specific treatment over the years with Librium, Nupercainal and Psyllium oral powder.  

A July 2012 medical opinion from Dr. M.M. and a November 2013 opinion from Dr. G.M. indicate that the Veteran developed pruritis ani and rectal seepage in service.  These opinions are based on a review of the Veteran's past medical records, the Veteran's reported history, and the Veteran's current chronic condition.  

Finally, the Veteran presented testimony at a Board hearing via videoconference with the undersigned Veterans Law Judge in September 2015.  The Veteran testified that his stomach problems, which resulted in pruritis ani with rectal seepage and anal rash began during service and have continued ever since.  

After a review of the evidence of record, the Board finds that the evidence for and against service connection for pruritis ani with rectal seepage and anal itching is in equipoise; that is, the evidence demonstrating that the veteran's disorder had its onset during service is equally weighted against the evidence demonstrating other post-service etiology.  The evidence in support of the veteran's claim includes his competent and credible statements that his pruritis ani and anal itching began in service, secondary to his gastrointestinal problems, which the Veteran has always attributed to a "nervous stomach."  The STRs paint a fairly clear and consistent picture of a young man whose in-service nervousness was manifested as symptoms of stomach upset, pain, bowel disturbance and ulcer.  Although the Veteran did not specifically report symptoms of anal irritation and anal itching during service, the post-service records from 1966 through 1968 suggest that his pruritis ani and anal itching are the result of his gastrointestinal symptoms, which began in service and have continued in various forms since service.  Dr. B's statement that he treated the Veteran as early as 1957, only two years following service discharge, is also evidence that supports the Veteran's claim.  

Weighing against the veteran's claim is the absence of any in-service evidence of pruritis ani, rectal leakage or anal itching.  However, as noted above, the Veteran's STRs show a pattern of gastrointestinal distress during service, and the Veteran has credibly reported that his anal itching and pruritis ani resulted from his gastrointestinal distress.  There is no medical evidence to the contrary.  

Therefore, resolving reasonable doubt in the veteran's favor, the Board finds that it is at least as likely as not that the claimed pruritis ani with rectal seepage and anal itching is linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment of the Board that service connection is warranted for pruritis ani with rectal seepage and anal itching.  


ORDER

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for pruritis ani with rectal seepage and an anal rash is granted.

Service connection for pruritis ani with rectal seepage is granted.

Service connection for anal rash is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


